Citation Nr: 1108887	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to September 1982 and from May 1984 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2009, the Veteran testified at a hearing before the Board.  Subsequently, additional evidence was submitted in the form of a private physician's statement.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

(The decision below addresses the Veteran's claims of service connection for a left knee disability, a right hip disability, a sleep disorder, and migraine headaches.  The claims of service connection for a right knee disability and a left hip disability are addressed in the remand that follows the Board's decision.)



FINDINGS OF FACT

1.  The Veteran has left knee patellofemoral pain syndrome that is likely attributable to his active military service.

2.  The Veteran has right hip trochanteric bursitis that is as likely as not attributable to his active military service.

3.  The Veteran has obstructive sleep apnea that is likely attributable to his active military service.

4.  The Veteran does not have migraine headaches that are attributable to his active military service; nor were they caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran has left knee patellofemoral pain syndrome that is the result of injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The Veteran has right hip trochanteric bursitis that is the result of injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The Veteran has obstructive sleep apnea that is the result of disease incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  The Veteran does not have migraine headaches that are the result of disease or injury incurred in or aggravated during active military service; migraine headaches are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a June 2008 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claims of service connection, including on a secondary basis.  The June 2008 notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal (other than the right knee and left hip claims that are addressed in the remand section).  The Veteran's available service treatment records have been obtained and associated with the claims file.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, in June 2009, the Veteran was provided a VA examination in connection with his claims, the report of which is of record.  That examination report contains sufficient evidence by which to decide the claims regarding the origin of the Veteran's left knee disability, right hip disability, sleep disorder, and migraine headaches, as well as the possible effects that his other service-connected disabilities have on these disabilities.  Furthermore, the Veteran was afforded a hearing before the Board in October 2009, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.


II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

A. Left Knee

The Veteran primarily asserts that he has a left knee disability that is the result of his service-connected disabilities, including lumbosacral strain with degenerative changes.  Alternatively, he believes that any left knee disability is a direct result of his military service.  Thus, the Veteran contends that service connection is warranted for a left knee disability.

A review of the service treatment records reveals that the Veteran was treated for left knee pain in service.  In April 1985, he was seen for left knee pain that had lasted for four days after running.  There was swelling on examination and the assessment was tendonitis.  The Veteran was treated with aspirin and heat.  He was returned to duty with a profile of no physical training for four days.  In November 1986, the Veteran was seen for sharp pain under the left knee cap lasting one day.  Although there was no history of trauma, it was noted that the Veteran had a recurrent knee problem.  The assessment was "CMP," or chondromalacia patella.  At his March 2001 separation examination, the Veteran reported a history of recurrent left knee injuries.  

In June 2009, the Veteran underwent VA examination of the knees primarily to address his secondary service connection contention.  The examiner reviewed the claims file and diagnosed the Veteran with left knee patellofemoral pain syndrome.  The examiner gave the opinion that the Veteran's left knee disability is not at least as likely as not related to his lumbosacral spine disability.  Nonetheless, the examiner also noted the in-service left knee treatment and a history of left knee soreness.  Significantly, the examiner stated that the Veteran's left knee patellofemoral pain syndrome is compatible with his complaints in service as well as at the time of his discharge.

In consideration of the evidence of record, the more favorable theory of entitlement to the Veteran is one of direct service connection.  The June 2009 VA examiner gave the opinion that the Veteran's current left knee disability is compatible with his complaints in service as well as at the time of his discharge.  The opinion was made after reviewing the evidence in the claims file, and interviewing and examining the Veteran.  Additionally, in November 2009, the Veteran's treating physician, Dr. K.G., stated that the Veteran's problems with his knees should be considered related to his military service because he had knee problems since at least 1985.  In view of the information in the service treatment records and the medical opinion evidence, the Board finds that the Veteran has left knee patellofemoral pain syndrome that is likely attributable to his active military service.  Thus, the Board concludes that service connection is warranted for left knee patellofemoral pain syndrome on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

B. Right Hip

Similar to the left knee, the Veteran primarily asserts that he has a right hip disability that is the result of his service-connected disabilities, including lumbosacral strain with degenerative changes.  Alternatively, he believes that any right hip disability is a direct result of his military service.  Thus, the Veteran contends that service connection is warranted for a right hip disability.

The service treatment records document that the Veteran was treated for right hip pain in service.  In March 1994, he was seen for right hip pain that had lasted for two days after playing basketball.  The Veteran ambulated with difficulty and it was suspected that it was a right hip soft tissue injury and not a bone injury.  At his March 2001 separation examination, the Veteran reported a history of right upper leg pain.  

The June 2009 VA examination also addressed the right hip.  The examiner reviewed the claims file and diagnosed the Veteran with right hip trochanteric bursitis.  The examiner gave the opinion that the Veteran's right hip disability is not at least as likely as not related to his lumbosacral spine disability.  Nonetheless, the examiner also noted the in-service right hip treatment and a history of right hip pain.  Significantly, the examiner stated that the Veteran demonstrated possible right hip trochanteric bursitis given his history and as he presented to the examination.  

In consideration of the evidence of record, the more favorable theory of entitlement to the Veteran is one of direct service connection.  The June 2009 VA examiner implied that the Veteran possibly had right hip trochanteric bursitis in service.  The statement was made after reviewing the evidence in the claims file, and interviewing and examining the Veteran.  Additionally, in November 2009, Dr. K.G. stated that the Veteran's problems with his hips should be considered related to his military service because he had hip problems since at least 1985 (although the service records tend to show that the Veteran had hip problems beginning in 1994).

The Veteran's right hip claim is similar to his left knee claim but the medical opinion evidence is not as unequivocal.  However, reasonable doubt exists as to the onset of the Veteran's right hip disability.  In view of the information in the service treatment records, the medical opinion evidence, and when reasonable doubt is resolved in favor of the Veteran, the Board finds that the Veteran has right hip trochanteric bursitis that is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection is warranted for right hip trochanteric bursitis on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

C. Sleep Disorder

Although the Veteran filed a claim of service connection for a sleep disorder as secondary to service-connected disability, he primarily contends that he has sleep apnea that had its onset during military service.  The Veteran states that he developed problems sleeping at some point during service, possibly when he was a Drill Sergeant.  According to the Veteran, he did not know what sleep apnea was during service so he never specifically sought treatment for it.  In February 2009, the Veteran's wife submitted a statement in support of the claim.  She recalled that the Veteran began to experience problems sleeping during military service, at least since 1996.  The Veteran's wife stated that the problems included snoring and jerking awake in the middle of the night.

The service treatment records are negative for treatment for a sleep disorder, including sleep apnea.   However, at this March 2001 separation examination, the Veteran reported that he had a history of "frequent trouble sleeping."

Post-service treatment records show an initial diagnosis of obstructive sleep apnea in February 2009 after a sleep study was conducted.  The Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The June 2009 VA examiner diagnosed the Veteran with obstructive sleep apnea and commented on the matter.  The examiner stated that this issue was more difficult to discuss without resorting to speculation.  This was so because the complaint of problems sleeping at discharge was quite vague and could include apnea or insomnia, which are entirely different sleep disorders.

In contrast, Dr. K.G. was able to provide an unequivocal opinion on the onset of the Veteran's sleep apnea.  Dr. K.G. noted a history of the Veteran having sleep problems, including not sleeping well and snoring.  Dr. K.G. also noted that the Veteran's wife reported a 25-year history of the Veteran experiencing sleep apnea symptoms, including snoring and apnic episodes.  Dr. K.G. gave the opinion that, even though the Veteran was recently diagnosed with sleep apnea, he has had the disease for over 25 years.  According to Dr. K.G., sleep apnea was there all along and the Veteran is now being treated for it.  Dr. K.G. explained that, in years past, it was not known how prevalent sleep apnea was.

In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that is likely attributable to his active military service.  Although he was not diagnosed with sleep apnea during service, the Veteran and his wife have submitted seemingly credible statements and hearing testimony that the Veteran experienced symptoms during military service similar to those he has now as a result of sleep apnea.  Dr. K.G. provided a persuasive opinion that finds support in the record.  Dr. K.G. explained why the Veteran was not diagnosed earlier even though he likely had sleep apnea 25 years earlier than the initial diagnosis in February 2009.  See 38 C.F.R. § 3.303(d).  Given these facts, the Board concludes that service connection is warranted for obstructive sleep apnea on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

D. Migraine Headaches

Although the Veteran filed a claim of service connection for migraine headaches as secondary to service-connected disability, he primarily contends that he has migraine headaches that had their onset during military service.  He testified that he believes they had their onset about a year and a half prior to separation from active service.  The Veteran does not recall being treated for migraine headaches during service.  Nevertheless, he contends that he began to experience migraine headaches during service and that service connection is therefore warranted.

The Veteran's service treatment records are negative for treatment for migraine headaches.  The Veteran was seen for complaints of headaches on at least four occasions-November 1984, March 1985, November 1987, and June 1988.  However, in each instance, the assessment was an upper respiratory infection or a viral syndrome.  Notably, at his March 2001 separation examination, the Veteran reported a positive medical history in regards to 14 aspects of his body systems.  However, he checked the box "no," for having a current or past history of "frequent or severe headaches."  The head and neurologic portions of the separation examination were normal.

Post-service treatment records include a January 2009 treatment record from Dr. K.G. that notes a complaint of severe headaches that come up from the neck and back that the Veteran described as tension headaches.  In his November 2009 letter, Dr. K.G. did not include headaches in his opinion of disabilities that he believed were related to the Veteran's military service or to his back problems.

The June 2009 VA examination also addressed headaches.  The examiner reviewed the claims file and diagnosed the Veteran with tension headaches.  The examiner gave the opinion that the Veteran's headaches are not at least as likely as not related to his lumbosacral spine disability.  Unlike the left knee and right hip problems, the examiner did not give a similar opinion tending to link the Veteran's current headaches with his military service.  Notably, the Veteran reported having headaches only for "a few years."  Additionally, the examiner made reference to the in-service complaints of headaches when the examiner stated that no extended or chronic complaints of headaches could be found by themselves that were not associated with other viral acute illnesses.  Thus, it was implied that the in-service complaints of headaches were simply the result of acute viral infections and not the same type of tension headaches that the Veteran is currently experiencing.

In consideration of the evidence of record, the Board finds that the Veteran does not have migraine headaches that are attributable to his active military service; nor were they caused or made worse by service-connected disability.  Other than filing a claim for secondary service connection, the Veteran has not submitted any evidence suggesting that his headaches are the result of, or are made worse by, service-connected disability.  In fact, he has primarily contended that the headaches are the result of military service on a direct basis.  Additionally, the June 2009 VA examiner addressed the matter and gave the opinion that the Veteran's headaches are not at least as likely as not related to his lumbosacral spine disability.  The opinion was made after examining the Veteran and reviewing the evidence in the claims file.  The opinion finds support in the record as the remaining evidence does not suggest there is any kind of relationship between the Veteran's service-connected disabilities and his headaches.  Therefore, the Board concludes that service connection is not warranted for migraine headaches on a secondary basis.  See 38 C.F.R. § 3.310.

In regards to service connection on a direct basis, the Board does not find any statement that the Veteran has had migraine headaches since his time in military service to be credible.  Such a statement is inconsistent with the March 2001 separation examination where the Veteran denied a history of "frequent or severe headaches."  If the Veteran was experiencing headaches at that time, it would have likely been noted on the report as many other complaints were noted at that time.  Additionally, at the June 2009 VA examination, the Veteran reported a history of headaches of only a "few years," which is also inconsistent with continuous symptoms since service.  Thus, the credible evidence tends to show that the Veteran's headaches had post-service onset and are not otherwise related to his active military service.  Therefore, the Board also concludes that service connection is not warranted for migraine headaches on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for left knee patellofemoral pain syndrome is granted.

Service connection for right hip trochanteric bursitis is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for migraine headaches is denied.



REMAND

The Board finds that additional development is necessary in regards to the claims of service connection for a right knee disability and a left hip disability.

The evidence does not establish that the Veteran had an in-service history of injury to his right knee similar to his left knee, or to his left hip similar to his right hip.  However, the evidence does show that he has current right knee patellofemoral pain syndrome and left hip trochanteric bursitis.  

In the November 2009 letter, Dr. K.G. indicated that the Veteran has problems with his knees and hips and that "with his back problems, the symptoms are worse."  This statement is in contrast to the June 2009 VA examiner's opinion that the Veteran's right knee and left hip disabilities are not at least as likely as not related to his lumbosacral spine disability.

Given the state of the evidence, the Board finds that the two claims should be remanded in order to afford the Veteran another VA examination of his right knee and left hip.  In addition to the examination, an opinion should be provided that addresses whether the Veteran has a right knee or left hip disability that was caused or has been made chronically worse by his service-connected lumbosacral strain with degenerative changes.  A more definitive and clarifying opinion in regards to the "aggravation" aspect of the claim would be helpful in deciding the claim.

In accordance with 38 C.F.R. § 3.310(b), if the designated examiner determines that a service-connected disability has made a right knee or left hip disability chronically worse, the examiner should comment on whether any of the evidence of record constitutes a baseline of the level of severity of the right knee or left hip disability.  The examiner should then provide an opinion as to how much the right knee or left hip disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his right knee and left hip.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, including x-rays, should be performed and all clinical findings should be reported in detail.  The examiner should provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has a right knee and/or left hip disability that was caused or has been made chronically worse by his service-connected lumbosacral strain with degenerative changes.  If the examiner finds that the lumbar spine disability has an effect on a right knee or left hip disability, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any right knee or left hip disability.  If a baseline is established, the examiner should comment on how much the right knee or left hip disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

2.  After undertaking any other development deemed appropriate, re-adjudicate the claims of service connection for a right knee disability and a left hip disability.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


